UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4862


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL W. EVERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00044-LHT-DLH-1)


Submitted:    February 12, 2009             Decided:   March 13, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, LAW OFFICE OF DENNIS GIBSON, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney,   Charlotte,  North   Carolina;  Amy   Elizabeth  Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       W.   Evers     appeals         from    the    district       court’s

judgment revoking his supervised release and imposing a sentence

of six months’ imprisonment.                  On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal.                           Evers was notified

of his right to file a pro se supplemental brief, but did not do

so.   Finding no error, we affirm.

            We     find   that     the    district        court      did      not   abuse    its

discretion in revoking Evers’ supervised release.                                   See United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992) (providing

standard    of     review).        The     district          court     need    only    find   a

violation       of    a    condition           of       supervised         release      by     a

preponderance of the evidence.                     18 U.S.C.A. § 3583(e)(3) (West

2000 & Supp. 2008).            Based on Evers’ admission of his violation

of the terms of supervised release, we conclude the district

court’s decision to revoke supervised release was not an abuse

of discretion.

            A    sentence        imposed       after      revocation          of    supervised

release     will     be   affirmed       if        it   is    within       the      applicable

statutory    maximum       and    is     not       plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                  We

must initially determine the reasonableness of the revocation

sentence by generally following the procedural and substantive

                                               2
considerations employed in a review of original sentences, “with

some necessary modifications to take into account the unique

nature of supervised release revocation sentences.”                 Id. at 438-

39.   If the revocation sentence is not unreasonable, it will be

affirmed;    however,       if    the     sentence     is     in   some    manner

procedurally      or   substantively      unreasonable,     there   must     be   a

determination of whether it is plainly so.             Id. at 439.

            During the revocation hearing, the district court had

available for its consideration the supervised release violation

worksheet      which      noted    the       three-to-nine-month          advisory

imprisonment      range   provided      under   U.S.   Sentencing    Guidelines

Manual § 7B1.4(a) (2007).          While the court did not specifically

reference    18    U.S.C.    § 3553(a)       (2006)    when    announcing      its

sentence, see United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006) (stating district court need not explicitly address

each § 3553(a) factor or refer to the statute); see also Rita v.

United States, 551 U.S. 338 (2007), we find that the sentence

imposed was within the advisory range and below the statutory

maximum, and was not plainly unreasonable.              See Crudup, 461 F.3d

at 439.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the judgment of the district

court.    This court requires that counsel inform his client, in

                                         3
writing,   of    his   right     to    petition    the   Supreme    Court    of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                Counsel’s motion must state

that a copy thereof was served on the client.                     We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          4